UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2012 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number 000-54662 Beamz Interactive, Inc. (Name of registrant as specified in its charter) Delaware 94-3399024 (State or other jurisdiction of incorporation) (IRS employer identification no.) 15354 N. 83rd Way, Suite 102 Scottsdale, Arizona 85260 (480) 424-2053 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Shares issued and outstanding of the registrant’s $.001 par value common stock as of February 12, 2013: 15,148,782. PART I – FINANCIAL INFORMATION Item 1:Financial Statements Condensed Balance Sheets as of December 31, 2012 (unaudited) and June 30, 2012 3 Unaudited Condensed Statements of Operations for the three and six months ended December 31, 2012 and 2011 4 Unaudited Condensed Statements of Cash Flows for the six months ended December 31, 2012 and 2011 5 Notes to Unaudited Condensed Financial Statements 6 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3: Quantitative and Qualitative Disclosures about Market Risk 23 Item 4:Controls and Procedures 23 PART II – OTHER INFORMATION Item 1:Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3:Defaults upon Senior Securities 25 Item 4:Mine Safety Disclosures 25 Item 5:Other Information 25 Item 6:Exhibits 25 Signatures 26 2 PART I – FINANCIAL INFORMATION BEAMZ INTERACTIVE, INC. CONDENSED BALANCE SHEETS DECEMBER 31, 2, 2012 ASSETS December 31, June 30, (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total Current Assets Property and equipment, net Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) Current Liabilities: Accounts payable $ $ Accrued liabilities Advances from related party Notes payable, net of discount Notes payable - related parties, net of discount Total Liabilities Commitments and Contingencies - - Stockholders' Equity (Deficit): Preferred Stock 10,000,000 shares authorized $.001 par value: Series D Convertible Preferred; 1,300,000 authorized; 827,940 and 800,440 shares issued and outstanding Common Stock, $.001 par value, 40,000,000 shares authorized; 15,093,782 and 14,146,082 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Accompanying Notes are an Integral Part of the Condensed Financial Statements 3 BEAMZ INTERACTIVE, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended December 31, Six Months Ended December 31, Sales, net $ Cost of goods sold Gross profit Depreciation and amortization Research and development expenses Sales and marketing expenses General and administrative expenses Registration costs - - Loss from Operations ) Other Income (Expense): Interest income - - - 1 Interest expense ) Net Loss $ ) $ ) $ ) $ ) Loss per share Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The Accompanying Notes are an Integral Part of the Condensed Financial Statements 4 BEAMZ INTERACTIVE, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, Reconciliation of Net Loss to Net Cash Provided (Used) by Operating Activities Net Loss $ ) $ ) Cash flows from operating activities: Depreciation and amortization Equity issued for services, liabilities, license Accounts receivable allowance - Inventory allowance - Amortization of debt discount - Changes in Assets and Liabilities Accounts receivable ) Inventory ) Prepaid expenses and other assets Accounts payable ) Accrued liabilities Net cash used by operating activities ) ) Cash flows from financing activities: Proceeds from related party advances - Proceeds from related party bridge loans - Proceeds from exercise of warrants - Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash activity Related party payments of accounts payable $ $
